DETAILED ACTION
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “A computer implemented method for federated data management between partner systems in a set of partner systems, the method being executed by one or more processors and comprising: generating a hash structure for a first data object, the hash structure including a first root hash value, the hash structure mapping one or more sets of properties of the first data object with corresponding one or more visibility levels for the first data object; notarizing the first root hash value to store the first root hash value in a blockchain network, the first root hash value being notarized in response to a transaction request received from a first partner system of the set of partner systems; receiving a request, at the first partner system, to share data for the first data object to a second partner system; determining, by the first partner system, the data to be shared with the second partner system based on a visibility criteria defined in relation to the first data object and the second partner system, wherein the data includes a set of key-value pair objects associated with a first visibility level of the one or more visibility levels of the 
The following is considered to be the closest prior art of record:
Tobias (US 2016/0260091) – teaches storing a proof of work hash for a blockchain as the block header hash of a Merkle tree.
Feeney (US 2016/0162897) – teaches using a Merkle tree to verify hashes from a blockchain.
Jentzsch (US 2019/0317934) – teaches transmitting data from a blockchain ledger along with a Merkle proof to allow for the validation of the data.
Randhawa (US 2018/0293547) – teaches storing a Merkle tree in a blockchain where the Merkle tree is used in the proof of work hash.
Linne (US 2018/0322587) – teaches using multi-level security with blockchains.
Lerner (WO 2014/201059) – teaches blockchains having chain hashes and proof of work.
However, the concept of combining these features to perform data management between partner systems as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-20 are considered to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498